[pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

|TO:                    |OF:                        |FAX NO.:  |PHONE NO.:|
|Honorable Mary Murphy  |14th District Court        |214-653-60|214-653-60|
|                       |                           |01        |00        |
|Mr. Jeffrey Wallace    |Jeffrey W. Hellberg, Jr.,  |214-720-10|214-720-10|
|Hellberg               |P.C.                       |18        |10        |
|Mr. C. Thomas Wesner   |Wesner Coke & Clymer, P.C. |972-770-26|972-770-26|
|Jr.                    |                           |03        |00        |
|Mr. Jeffrey Charles    |Kane Russell Coleman &     |214-777-42|214-777-42|
|Tasker                 |Logan, P.C.                |99        |20        |
|Ms. Melissa Ann        |Figari & Davenport, LLP    |214-939-20|214-939-20|
|Mitchell               |                           |90        |00        |

FROM: Clerk's Office
DATE: April 12, 2004
PAGES:      (5), including cover page

RE:   Case Number 04-0277;IN RE  WORTH ROSS, RECEIVER FOR STATEPARK
BUILDING GROUP, LTD., THE COLONNADE AT TURTLE CREEK, L.P., STATEPARK
COLLEYVILLE, LTD., BLACKBURN/TRAVIS/COLE, LTD.,  AND PORTOBELLO, LTD.

COMMENTS:

      If you have any questions, please call.  Thank you.
                                    [pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

|TO:                    |OF:                        |FAX NO.:  |PHONE NO.:|
|Mr. Christopher M. Weil|Weil & Petrocchi, P.C.     |214-880-74|214-969-72|
|                       |                           |02        |72        |
|Mr. Tom Thomas         |Kolodey,  Thomas &         |214-953-00|214-953-00|
|                       |Blackwood, L.L.P.          |06        |00        |
|Mr. Sim Israeloff      |Cowles & Thompson, P.C.    |214-672-21|214-672-20|
|                       |                           |31        |00        |
|Mr. Robert M.          |Law Offices of Robert M.   |972-278-35|972-278-59|
|Fitzgerald             |Fitzgerald                 |62        |85        |
|Mr. Wayne Frena        |221 Benton Drive           |N/A       |N/A       |
|Mr. Mark Ralston       |Locke, Purnell, Rain & Hall|214-871-31|214-740-88|
|                       |                           |81        |00        |

FROM: Clerk's Office
DATE: April 12, 2004
PAGES:      (5), including cover page

RE:   Case Number ; 04-0277;IN RE  WORTH ROSS, RECEIVER FOR STATEPARK
BUILDING GROUP, LTD., THE COLONNADE AT TURTLE CREEK, L.P., STATEPARK
COLLEYVILLE, LTD., BLACKBURN/TRAVIS/COLE, LTD.,  AND PORTOBELLO, LTD.


COMMENTS:

      If you have any questions, please call.  Thank you.